TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00282-CV


                                         E. E., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 299,334-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant E. E. filed her notice of appeal on June 15, 2021. The appellate record

was complete on June 25, 2021, making appellant’s brief due on July 15, 2021. On July 15,

2021, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Natalie N. Fowler to file

appellant’s brief no later than August 4, 2021. If the brief is not filed by that date, Ms. Fowler

may be required to show cause why she should not be held in contempt of court.

               It is ordered on July 20, 2021.


Before Justices Goodwin, Baker, and Smith